Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are currently pending in the present application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 July 2020 was considered by the examiner.
Claim Objections
Claim 7 is objected to because the limitation “the enlarged examination area” lacks sufficient antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiederling (US 2016/0290856).
Re: claim 1, Fiederling discloses a substrate 110; an optical converting layer 120 disposed on the substrate (Fig. 7); and a safety examination layer 132 disposed on one side of the optical converting layer (Fig. 7), wherein after the laser beam passes through the safety examination layer 132, the laser beam enters the optical converting layer 120 (Fig. 7), wherein the safety examination layer 132 includes a first conductive film 135 arranged along a first direction (Figs. 5, 7, where the first direction is vertical) and a second conductive film 138 arranged along a second direction (Figs. 5, 7, where the second direction is horizontal), and wherein the first conductive film and the second conductive film intersect each other (Fig. 5).
Re: claim 2, Fiederling discloses the limitations of claim 1, and Fiederling further discloses that the safety examination layer includes an enlarged examination area, and the enlarged examination area is arranged at a position where the first conductive film and the second conductive film intersect each other, and wherein a width of the enlarged examination area is greater than a width of the first conductive film, and the width of the enlarged examination area is greater than a width of the second conductive film (Fig. 5, where the enlarged examination area is a circle having a center at al intersection of film 135 and film 138 and has a diameter greater than twice the distance between successive elements 135 and 138).
Re: claim 6, Fiederling discloses the limitations of claim 1, and Fiederling further discloses that the first conductive film and the second conductive film are made of transparent conductive materials (paras. 141, 142, 156).
Re: claim 7, Fiederling discloses the limitations of claim 1, and Fiederling further discloses the first conductive film 135 and the second conductive film 138 are respectively disposed on two sides of the optical converting layer, and the enlarged examination area is disposed on one side of the two sides of the optical converting layer (Fig. 7).
Re: claim 8, Fiederling discloses a laser light source 160 configured to provide a laser beam (Fig. 6; para. 149); and a wavelength converting device 100 (Figs. 1A, 7), wherein the wavelength converting device includes a substrate 110 facing the laser light source (Figs. 1, 6); an optical converting layer 120 disposed on the substrate (Fig. 7); and a safety examination layer 132 disposed on one side of the optical converting layer (Fig. 7), wherein after the laser beam passes through the safety examination layer 132, the laser beam enters the optical converting layer 120 (Fig. 7), wherein the safety examination layer 132 includes a first conductive film 135 arranged along a first direction (Figs. 5, 7, where the first direction is vertical) and a second conductive film 138 arranged along a second direction (Figs. 5, 7, where the second direction is horizontal), and wherein the first conductive film and the second conductive film intersect each other (Fig. 5).
Re: claim 9, Fiederling discloses the limitations of claim 8, and Fiederling further discloses a microprocessor 150 configured to measure and compare a current value generated by a current flowing through the first conductive film and a current value generated by the current flowing through the second conductive film, or a resistance value of the first conductive film and a resistance value of the second conductive film (paras. 174-175; Fig. 6).
Re: claim 10, Fiederling discloses the limitations of claim 9, and Fiederling further discloses that when a measured current value is less than 80% of an initial current value, the microprocessor shuts off the laser light source, or when a measured resistance value is greater than 120% of an initial resistance value, the microprocessor shuts off the laser light source (capability disclosed in paras. 174-175; Fig. 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiederling.
Re: claim 3, Fiederling discloses the limitations of claim 2, and while Fiederling does not explicitly disclose that the enlarged examination area is arranged at a central position of the wavelength converting device, and the enlarged examination area entirely covers a light spot area of the laser beam, Fiederling does disclose that the enlarged examination area can cover substantially the entire surface of layer 130 (Figs. 4, 5). Furthermore, Fig. 1A discloses that layer 130 overlaps a substantial portion of substrate 110. Additionally, paragraph 150 states that the diameter of the laser beam is much smaller than the diameter of the light converting layer. Given the comparatively large size of the enlarged examination area, that in order for the fail-safe feature of the device to function as intended (see para. 152), and that the diameter of the laser beam is smaller than the light converting layer, the enlarged examination area would be effective if it covered a light spot area of the laser beam. Hence, the claim limitation is the obvious combination of prior art elements according to known methods to yield predictable results.
Re: claim 4, Fiederling discloses the limitations of claim 1, and while Fiederling does not explicitly disclose that a width of the first conductive film equals a width of the second conductive film, in Figure 5, Fiederling discloses that conductive films 135 and 138 are represented as thin, linear, conductors that appear to have substantially the same width. While prior art figures cannot be relied upon to show specific sizes unless such specific sizes are disclosed in the written portion of the specification, figures can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP § 2125).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871